            Case 1:21-cr-00392-RCL Document 24 Filed 06/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :
       v.                                         :        Criminal No. 21-CR-392 (RCL)
                                                  :
RUSSELL TAYLOR,                                   :
                                                  :
                       Defendant.                 :

              UNITED STATES’ UNOPPOSED MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America hereby files its motion for a continuance of the above-

captioned proceeding and further to exclude the time within which the trial must commence under

the Speedy Trial Act, 18 U.S.C. § 3161 et seq., until the defendant’s arraignment or next court

hearing date on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described in 18

U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).       In support of this motion, the government states as

follows:

       First, excluding time is consistent with Chief Judge Howell’s Standing Order 21-10, filed

on March 5, 2021, which tolls time through August 31, 2021 in all cases that cannot be tried

consistent with health and safety protocols and limitations.

       Second, the defendant is charged in perhaps the largest criminal prosecution in United

States history, and one that the government is continuing to investigate, in which over 400

defendants have been charged.         This investigation has generated an enormous amount of

evidence, including, for example, over 14,000 hours of Capitol surveillance video, more than

200,000 tips from the public, and over 2,000 digital devices seized. While the government is

working tirelessly to investigate and review this and other evidence, and begin producing
          Case 1:21-cr-00392-RCL Document 24 Filed 06/17/21 Page 2 of 3




discovery to defendants consistent with its constitutional and statutory obligations, doing so will

take time, and thus, the ends of justice served by tolling time outweigh the best interests of the

public and the defendant in a speedy trial.

        Third, there are six defendants charged in this conspiracy indictment.    On June 14, 2021,

Magistrate Judge Faruqui ordered time excluded under the Speedy Trial Act in relation to the other

five defendants in this case until their next hearing.   Mr. Taylor has not yet been arraigned or

received an initial hearing in this Court, and the Court has recently set his arraignment for June 28,

2021.   Ordering exclusion of time in Mr. Taylor’s case brings it in line with his co-defendants

and offers the opportunity for the Court to set a coordinated schedule in this matter.

        Government counsel notified the defense of the filing of this motion, and counsel consents

to the motion.




                                                  2
          Case 1:21-cr-00392-RCL Document 24 Filed 06/17/21 Page 3 of 3




       WHEREFORE, the government respectfully requests that this Court grant the motion for

a continuance of the above-captioned proceeding, and that the Court exclude the time within which

the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., until the defendant’s

arraignment or next court hearing date on the basis that the ends of justice served by taking such

actions outweigh the best interest of the public and the defendant in a speedy trial pursuant to the

factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:              /s/ Risa Berkower
                                               RISA BERKOWER
                                               Assistant United States Attorney
                                               NY Bar No. 4536538
                                               U.S. Attorney’s Office
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 803-1576
                                               Risa.berkower@usdoj.gov

                                       By:            /s/ Katherine Nielsen
                                               KATHERINE NIELSEN
                                               Trial Attorney, Detailee
                                               United States Attorney’s Office
                                               District of Columbia
                                               D.C. Bar No. 491879
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 355-5736
                                               Katherine.Nielsen@usdoj.gov



                                                  3
